 1                                                                                               JS-6
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   SCREEN ACTORS GUILD -                          Case No. CV 19-1446 PA (KSx)
     AMERICAN FEDERATION OF
12   TELEVISION AND RADIO ARTISTS,                  JUDGMENT
13   a non-profit corporation as successor-in-
     interest to SCREEN ACTORS GUILD,
14   INC. on behalf of Affected Performers,

15                        Petitioner,
16          v.
17
     HIT PRODUCTIONS, INC.
18
                          Respondent.
19
20          In accordance with the Court’s September 12, 2019 Minute Order granting the
21   Motion for Order Confirming Arbitration and for Entry of Judgment in Conformity
22   Therewith filed by petitioner Screen Actors Guild - American Federation of Television and
23   Radio Artists (“Petitioner”), it is ORDERED, ADJUDGED, and DECREED that:
24          1.     The arbitration award in favor of Petitioner and against respondent HIT
25   PRODUCTIONS, INC. (“Respondent”), Union Case No. 11804, dated August 7, 2018 is
26   confirmed in all respects;
27          2.     Respondent is ordered to pay to Petitioner:
28                 (a)    The sum of $17,945.96 as directed by the Arbitration Award;
                   (b)    $3,600 in attorney’s fees incurred by Petitioner in this action; and
 1                 (c)    $1,250.00 in costs incurred by Petitioner in this action;
 2          3.     Petitioner is hereby granted an assignment of Respondent’s accounts
 3   receivable from the distribution, exhibition, exploitation, or other use of the motion picture
 4   entitled “Hit & Run” until the amounts due are paid in full;
 5          4.     The parties are to split any arbitrator fees.
 6          The Clerk is ordered to enter this Judgment.
 7
 8   DATED: September 12, 2019
                                                          _________________________________
 9                                                                   Percy Anderson
10                                                              United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -2-
